—Judgment, Supreme Court, Bronx County (John Collins, J.), rendered December 8, 1992, convicting defendant, after a jury trial, of murder in the second degree (2 counts), attempted murder in the second degree, and robbery in the first degree, and sentencing him, as a second felony offender, to 2 consecutive terms of 25 years to life, to be served concurrently with 2 concurrent terms of 121/2 to 25 years, respectively, unanimously affirmed.
The People established the voluntariness of defendant’s statements beyond a reasonable doubt at both the Huntley hearing and at trial. We conclude that, under the totality of circumstances (People v Anderson, 42 NY2d 35, 38), defendant’s medical condition did not impair the voluntariness of any of his statements (see, People v Del Rosario, 210 AD2d 72, lv denied 84 NY2d 1030).
Defendant’s challenge to the court’s jury instruction on the issue of the voluntariness of his statements is unpreserved and we decline to review it in the interest of justice. Were we to review it, we would find that, when read as a whole, the charge conveyed the appropriate standard (see, People v Reddick, 199 AD2d 175, lv denied 83 NY2d 837).
We have considered defendant’s remaining contentions, including those contained in his pro se supplemental brief, and find them to be without merit. Concur—Murphy, P. J., Milonas, Mazzarelli and Andrias, JJ.